MEMORANDUM OPINION
Nos. 04-03-00280-CR & 04-03-00281-CR
Cleo Fulton EDMONSON,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2003-CR-1986W & 2003-CR-1987W
Honorable Pat Priest, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	July 16, 2003
APPEAL DISMISSED
	Appellant, Cleo Fulton Edmonson, entered a plea of nolo contendere to the offenses of
evading arrest or detention with a vehicle and possession of a controlled substance.  On March 19,
2003, Edmonson was found guilty of the offenses and sentenced to eighteen months confinement and
fined $1,000.  The sentences were ordered to run concurrently.  The trial court signed a certificate
of defendant's right of appeal in each case stating that this "is a plea-bargain case, and the defendant
has NO right of appeal."  Edmonson filed a notice of appeal based on a jurisdictional defect on April
1, 2003 in each case.   The clerk's record containing the trial court's Rule 25.2(a)(2) certification has
been filed in each case.  Tex. R. App. P. 25.2(d).  
	The clerk's record in each case, which contains a written plea bargain, establishes the
punishment assessed by the court does not exceed the punishment recommended by the prosecutor
and agreed to by Edmonson; therefore, the trial court's certifications accurately reflect that the
underlying cases are plea-bargain cases.  See Tex. R. App. P. 25.2(a)(2).  On May 9, 2003, we gave
Edmonson notice that the appeals would be dismissed unless an amended trial court certification
showing he has the right to appeal was made part of the appellate record in both cases by June 10,
2003.  See Tex. R. App. P. 25.2(d), 37.1; Daniels v. State, No. 04-03-00176-CR, 2003 WL 21011277 
(Tex. App.--San Antonio May 7, 2003, order).  An amended certification showing Edmonson has
the right to appeal has not been filed. We therefore dismiss the appeals. Tex. R. App. P. 25.2(d).  
							PER CURIAM
DO NOT PUBLISH